DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 Title
The title of the invention is not descriptive.  The title refers to treatment with bucindolol while the claims in this application are methods of measuring peak systolic force after treatment with isoproterenol. A new title is required that is clearly indicative of the invention to which the claims are directed.   
Priority
This application claims priority to US 14/549,900, now abandoned, which is a continuation of US 13/309,114, now US Patent No. 8,916,603, which is a continuation of US 11/838,131, now US Patent No. 8,080,578, which is a continuation of US 11/226,908, which is now US Patent No. 7,678,824, which claims priority to US Provisional Application Nos. 60/609,689 and 60/610,706.
The provisional applications do not teach treatment with isoproterenol, therefore claims 71-80, 82, 83 and 85-90 are thus entitled to the benefit of the 9/14/2005 priority date.
New Matter
Claims 71-80 and 82-83 and 85-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time of the invention, had possession of the claimed invention.
	The amendment filed 7/21/2021 added a new limitation to all of the claims which required administering “multiple different concentrations” of isoproterenol to isolated right ventricular trabeculae from failing human heart, and claims 88-90, were amended to recite “at least three different concentrations.”   The range of doses encompassed in most of the claims is a range from 2 to any possible number of concentrations, and for claims 88-90 that range is slightly narrower requiring at least three concentrations be administered.   The remarks filed with the amendment proposed that the new claim language is supported in specification in paras. [0023], [0043] and [0526], and the most recent remarks further point to figure 12. 
  	Paragraphs 23 and 43 teach methods of treatment which comprise determining the genotype for a heart failure patient and administering or prescribing bucindolol.  The paragraphs do not mention any administering multiple different concentrations of isoproterenol to isolated right ventricular trabeculae.  
  	Within the newly claimed ranges, the specification in Figure 12 and related paragraph 526 exemplify applying eleven different concentrations to failing right ventricular trabeculae.  There is no suggestion in the disclosure that fewer or more doses are applied, and yet, the claims encompass applying a little as two or three doses and also an unlimited number of doses.  The newly added range is much broader than the single exemplification of eleven different concentrations.  The claimed ranges have no upper limit. 
	The portions of the specification relied on to support the claims do not provide any description of the breadth of the ranges “multiple concentrations” or “at least three concentrations.”  The description does suggest or indicate that a “full does response curve” could be accomplished using fewer than the 11 concentrations shown in the figure, nor does the description suggest or contemplate a curve with more concentration data points.  Thus the disclosure not show possession of less than 11 concentrations or more than 11 concentrations, where the claimed ranges encompass as few as 2 or 3 concentrations and an unlimited number of concentrations above the disclosed 11.  Therefore, the amended claims contain new matter. Applicant is required to cancel the new matter in the reply to the Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 71-80, 83, 86, and 88-90 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bristow et al. (1986, Circulation Research, Vol. 59, No. 3, pates 297-309) in view of Mason et al. (The Journal of Biological Chemistry, 1999, Vol. 274, No. 18, pp. 12670-12674).
 	Bristow et al. teaches a method comprising administering multiple different concentrations of isoproterenol to isolated right ventricular trabeculae from a failing and a non-failing human heart and measuring peak systolic force.  See p. 298-299, “Contractile Response of Isolated Right Ventricular Trabeculae,” noting especially that 10 cumulative doses were administered. The response was measured as net increase in milligrams of tension, in other words peak systolic force.  The reference teaches comparing the response of the failing and the non-failing hearts (see at least figure 6).  
	Bristow et al. does not teach that the human hearts were determined to be either homozygous Arg389 or carrier Gly389 in the β1-adrenergic receptor (AR) gene. 
	Mason et al. discloses a gain-of-function polymorphism in a the β1-AR gene, in particular a mutation the reference taught that at position 389 or the encoded receptor Gly or Arg can be found (Abstract and throughout).  The reference teaches that cell lines expressing the Arg389 demonstrated increase in agonist stimulated activities compared with the Gly389 receptor (Figure 2), in particular the reference teaches testing multiple concentrations of the agonist isoproterenol.  The reference teaches that there is unexplained interindividual variation in the progression of heart failure, and in response to treatment for heart failure (p. 12674).  The reference teaches that pharmacogenetic concepts will need to be explicitly tested in human studies (p. 12674).      
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by Bristow et al. so as to have obtained the β1-AR 389 genotype of the human hearts being tested, and to include β1-AR Arg389 or carrier Gly389 hearts in the study.  One would have been expressly motivated to do so by the suggestion of Mason et al. that the pharmacogenetic concepts taught will need to be tested in human studies.  As the study of Bristow is a study of human failing hearts and human non-failing hearts, it would have been obvious to test these hearts for their β1-AR 389 genotypes and to include all possible genotypes at this position in the study to elucidate if the cell studies taught by Mason et al. would have the same results in the human hearts taught by Bristow et al.  In doing so, it would have been prima facie obvious to compare the results of the study for each genotype in the failing and non-failing hearts as exemplified by Mason et al.  in order to elucidate if the genotype had an effect on response in the human tissue.  
Claims 82, 85, and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bristow et al. (1986, Circulation Research, Vol. 59, No. 3, pates 297-309) in view of Mason et al. (The Journal of Biological Chemistry, 1999, Vol. 274, No. 18, pp. 12670-12674) as applied to claim 71-80, 83, 86, and 88-90 above, as evidenced by Danielson et al J. Cardiovascular Pharma. Vol. 14, pp. 171-173 (1989).
	 The teachings of Bristow et al. in view of Mason et al. are given previously in this office action and are fully incorporated here. 
	Bristow et al. in view of Mason et al. teaches measuring the peak systolic force of left ventricular trabeculae from a failing heart, but the reference does not report the results of the measured force.   However, the a peak systolic force within the claimed range would have been a necessary outcome of the combined experiment.  That is, the claims do not require any further or different action than is suggested by the combined references, they merely state an outcome that would be a necessary property of the method taught by Newton.  Danielson evidences that failing and non-failing ventricular trabeculae treated with isoprenaline within range of doses taught by Bristow would have a peak systolic force between 0 and 20 nM.  See Figure 1 of Danielson.   
Duplicate Claim Warning
Applicant is advised that should claims 83, 85, and 89 be found allowable, claims 86, 87, and 90 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Remarks
 	With regard to the new matter rejection, Applicant points to figure 12 and the related description as providing basis for the newly added range of “at least three different concentrations.”  However, the figure only shows a dose response experiment in which at eleven different doses of isoproterenol were administered.  There is no suggestion that the described “full dose- response” curve could encompass administering fewer than the eleven different concentrations, or that an unlimited number of concentrations was inherent to the disclosure.  Thus, having considered all of this, the new matter rejection is maintained. 
 	The rejection of claims 71-80, 82, 83 and 85-90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is WITHDRAWN in view of the amendment to the claims and the accompanying argument.  It is clear that the claims require no “active step” of determining.  
	The previously set forth prior art rejection is WITHDRAWN in view of the updated search which identified new references.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Joseph et al. teach that intact CHO cells have markedly reduced response to isoprenaline when expressing the Gly389  β1-AR compared to the Arg389 receptors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIET C SWITZER/Primary Examiner, Art Unit 1634